HIGHLY REINFORCED IONOMER MEMBRANES FOR HIGH SELECTIVITY AND HIGH STRENGTH
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/13/2022 is sufficient to overcome the rejection of claims 1-17, 20, 22, 24, 26, 28, 33-34, 37, 40-44, and 49-53 based upon 35 USC 103.
No claims have been amended, canceled, or added; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn after filing of Declaration.

Allowable Subject Matter
Claims 1-17, 20, 22, 24, 26, 28, 33-34, 37, 40-44, and 49-53 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-17, 20, 22, 24, 26, 28, 33, 34, 37, 40-44, 49, and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1). Claim 5, 6, and 50 were rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1) and further in view of Rusch et al. (US 6,130,175). Claims 51 and 52 were rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1) as applied to claim 1 above, and further in view of Miyake et al. (US 2011/0318669 A1).
Applicants have provided an updated Declaration which now includes a detailed explanation on how the lambda values at 50% and 0% RH were obtained from various literature sources (now cited in IDS) as well as internal data. As such, the Declaration was able to overcome the rejections under 35 USC 103 and claims 1-17, 20, 22, 24, 26, 28, 33-34, 37, 40-44, and 49-53 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729